Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 19 JUL 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/916,924, filed on 18 OCT 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Accordingly, the effective priority date of the instant application is granted as 18 OCT 2019.
Information Disclosure Statement
The listing of references in the specification, filed 16 OCT 2020, is not a proper information disclosure statement. See, for example, [0081], [00107]-[00108], and [00396]. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Amendments
           Applicant's response and amendments, filed 19 JUL 2022 is acknowledged. Claims 2-4 and 11 are cancelled. Claims 1, 5–10, and 12–33 are pending. Claims 6–7, 10, 14, 19–21, and 24–26 are withdrawn. Claims 1, 5, 8-9, 12–13, 15–18, 22–23, and 27–33 are under examination.
Objection to the Specification
The prior objection to the disclosure for informalities regarding Table 6 [00103], is withdrawn in light of Applicant’s amendments to Table 6 ([00103], pp. 54-125 in the disclosure filed on 19 JUL 2022) and arguments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee
Claim 1, 5, 8-9, 12-13, 15-18, 22, and 27-28 stand rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. 2011 Aug 16;108(33):13682-7), Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96).
LAFLEUR is directed to soluble bispecific adapters for use in CAR cell therapies. LAFLEUR’s soluble adapters, as previously argued in prior Office actions, comprise at least one arrangement of a bispecific adapter that shares an exact arrangement that corresponds to the specific embodiment of applicant’s proposed invention (claim 1) (see, for example, LAFLEUR [0045], [0051]- [0053] [0048]- [0049]; claims 121-122, and 285). Directly relevant to applicant’s claim 1, LAFLEUR teaches that the AD on the target cell may be a TCR [0180]. 
In such scenarios, where the AD on the target cell is a TCR or TCR epitope [00145], [00180], it would be obvious to one of ordinary skill in the art that if the AD on the target cell was a TCR, then the ADBD (or ASBD) on the soluble adaptor (that binds the AD of the target cell) must be a ligand that binds TCR. Or an obvious alternate option would be that the ADBD (or ASBD) on the soluble adaptor (that binds the AD of the target cell) must comprise a TCR recognition domain to facilitate binding to the AD that is a TCR. Such ligands and/or domains are well established in the prior art and include, for example, MHC, HLA, and recombinant T cell receptor ligands (RTLs) (see, for example, La Gruta, Fig 2 below, and Itakura, Abstract and p. 1 ¶1). The complementary determining regions (CDR) 1-3 of the TRCAV and TRCBV are the binding partners of the MHC/peptides (pMHCI and pMHCII, as depicted in the La Gruta figure provided below, in d and e, respectively) and of MHCII-specific peptide/RTLs (Itakura, p. 1 ¶1). pRTLs are comprised of covalently linked β1 and α1 chains of the MHCII molecule, representing the minimal interactive surface for peptide binding and T cell recognition (Ma, C; AUG 2019, p. 18 ¶3; Itakura, p. 1 ¶1). Although LAFLEUR does not explicitly teach soluble MHCs or pMHCs or a soluble adapter comprising MHC, pMHC, or MHC/pMHC fragments, one of ordinary skill in the art would recognize that such soluble moieties would be obvious options if one was targeting an AD that was a TCR on the target cell in view of the teachings of La Gruta, Itakura, and Ma, presented above. 

    PNG
    media_image1.png
    601
    858
    media_image1.png
    Greyscale

La Gruta, Fig. 2 | overview of TCR recognition of peptide–MHC class I and peptide–MHC class II. a | Overview of peptide (black stick and surface) in complex with an MHC class I molecule (red surface). b | Overview of peptide (black stick and surface) in complex with an MHC class II molecule (MHC β-chain in orange and α-chain in blue). c | Genomic organization and recombination of T cell receptor (TCR) α-chain genes (pink) and TCR β-chain genes (green). The complementarity determining regions (CDRs) are shown in blue, green and maroon for CDR1, CDR2 and CDR3 of the α-chain, respectively, and in red, orange and yellow for CDR1, CDR2 and CDR3 of the β-chain, respectively. CDR1 and CDR2 are encoded by TRBAV and TRABV gene segments, and CDR3 encompasses the junction between V and J regions (for the TCR α-chain) or between VD and J regions (for the TCR β-chain). Non-templated nucleotide insertions and deletions are represented by the black box. d | Schematic depicting typical interactions between TCR CDR loops and peptide–MHC (pMHC) class I e | Schematic depicting typical interactions between TCR CDR loops and pMHC class II. In both cases, the CDR loops are colored as per part c. f| Crystal structure of a TCR (colored as per part c) in complex with pMHC class I (colored as per part a).

Furthermore, Davis teaches soluble pMHCs and soluble pMHC multimers as TCR ligands. Davis also teaches pMHC bispecific molecules, known in the art before the EFD of the instant application, including alpha-emitting suicide MHC, MHC-toxin, and pMHC-FITC (p. 556 ¶1). In each of these cases pMHC guided the binding of the coupled moiety to the TCR on the target cell that specifically recognized the pMHC. Although Davis taught application of soluble pMHC tetramers for modulatory immunotherapies that target autoimmune and hypersensitivity reactions (p. 557 ¶2), Davis did not teach any of these MHC-bispecific molecules as bispecific adaptors for directing CAR T cells to a target cell wherein the target comprised an AD that was a TCR. LAFLEUR teaches that application while Davis provides multiple examples that a TCR ligand, namely pMHC was known to function in TCR recognition even when the pMHC was coupled of fused with another moiety as a soluble molecule. 
Samanta, elaborating on Davis’ teaching/suggestion, also teaches that soluble pMHC (multimers), in addition to being tools for tracking and quantifying antigen-specific T cells, can mediate downstream signaling after T-cell receptor engagement (Abstract). Samanta teaches that in the absence of costimulation, pMHC multimer binding to TCR can lead to anergy or apoptosis of cognate T cells, thus demonstrating a property that could be exploited in the setting of autoimmune disease (Samanta, Abstract; see also, Wooldridge, 2008).
Wooldridge teaches multiple applications (and “tricks”) for soluble pMHC including extending the utility of pMHC tetramers binding to any TCR wherein the TCR/pMHC interactions are of sufficiently high affinity (p. 157 ¶3) and envisages ways of suppressing unwanted T cells in vivo (p. 159 ¶2). Wooldridge explicitly states that soluble pMHC reagents can be used to identify and study allogeneic T cells and allo-recognition and to deplete allogeneic T cells and significantly reduce morbidity and mortality from graft-versus-host disease in a murine transplantation model (p. 157 ¶3). Wooldridge also teaches use of soluble pMHC to delete autoimmune T cell (p. 159 ¶2). And, like Davis, Wooldridge teaches coupling pMHC to other suicide molecules for targeted killing of T cells (p. 159 ¶2) and states that use of soluble pMHC multimers may result in T cell apoptosis (another means of T cell killing mediated by binding of soluble pMHC to TCR on target cells; p. 159 ¶2). 
Lee also teaches, prior to the EFD, an art recognized concept in directing engineered CAR cells to target cells. Lee, like LAFLEUR, is directed to adapter molecules for controlling CAR cell activation and targeting. Lee is directed to universal CAR cells that can be redirected to different target cells by the use of such adapters. Lee teaches that a single anti-fluorescein CAR T-cell preparation can recognize and destroy multiple antigenically unique human cancer cells upon addition of the appropriate fluorescein-linked tumor-specific ligand (p. 388 ¶1). Lee demonstrates that the target cell antigen (LAFLEUR’s “AD”) may be a specific biomarker, such as FRα, PMSA, CA IX, or NK1R, or a widely expressed marker on different target cells, such as folate receptor (p. 388 ¶4; p. ¶4-6). In each case, the CAR cell is directed by the presence of FITC coupled to the target specific ligand (FITC-TSL) in the adapter. The adapter binding the target cell moiety via the adapter’s TSL and the adapter’s FITC binds the anti-FITC-CAR on the engineered CAR cell. Thus, Lee teaches a universal CAR T application comprising an anti-fluorescein CAR cell and FITC-TSL adapter. Lee teaches multiple FITC-TSL adapters for use with the “universal” anti-fluorescein CAR T cell targeting a variety of target cell biomarkers where each is directed to the target cell by the interaction of the target cell marker with the ligand domain (TSL) present in the soluble adapter.
A person of ordinary skill in the art would at once envisage Davis’ pMHC-FITC as yet another embodiment of Lee’s FITC-TSL adapters where the pMHC would be the TSL that is a target specific ligand for binding TCR. One of ordinary skill in the art would at once recognize that such a soluble adapter could direct universal anti-FITC CAR T cells to target cells expressing a TCR.  The soluble pMHC-FITC would be reasonably expected to bind the TCR in embodiments where the AD was a TCR as taught by LAFLEUR.
Thus, in regard to claims 1, 5, 9, and 18 and the elected species FITC, a person of ordinary skill in the art, who wanted to specifically target, for example, autoimmune T cells with an engineered CAR cell would find it obvious to use LAFLEUR’s composition comprising a bispecific adapter and a CAR cell (claim ) wherein the adapter necessarily comprised a TCR recognition domain. As to the specific arrangement of the soluble adapter, and the target cell binding partner, and the CAR T cell binding partner, LAFLEUR clearly teaches the specific arrangement of the invention of claim 1, because LAFLEUR clearly states that the AD on the target cell can be a TCR [00180]. This scenario necessitates that the soluble extracellular molecule (or complex) comprises a TCR recognition domain that binds specifically to a TCR. As descried above pMHCs were widely recognized in the art as soluble bispecific molecules that mediate peptide specific binding to the variable regions of TCRs and that provide targeted killing when bound to a suicide moiety. So, an adapter comprising pMHC would be obvious choice for directing CAR cells via a bispecific adapter to target cells expressing TCR. As Lee teaches a universal CAR that recognizes FITC-TSL adapters and as Davis demonstrates that soluble pMHC-FITC molecules target specific TCRs, it would have been obvious to one of ordinary skill in the art to use a FITC-pMHC like that found in Davis (Fig. 1) to direct a universal anti-FITC-CAR (taught by Lee) to a target cell that comprises TCR. Thus, the composition of claim 1 would have been obvious in view of LAFLEUR, Davis, Samanta, Wooldridge, and Lee, before the EFD of the instant application if the goal was, for example, implementing universal anti-FITC-CAR cells for adapter directed targeting of autoreactive T cells in autoimmunity.
A practitioner would have a reasonable expectation of success in obtaining such a composition because the prior art teaches soluble pMHC molecules/complexes (Davis and Wooldridge), including pMHC-FITC molecules/complexes (Davis), that bind to TCR on target cells. A practitioner would also have a reasonable expectation of success because Lee teaches compositions that comprise universal anti-FITC CARs and adapters that comprise a target specific ligand domain and FITC (i.e. FITC-TSL adapters) for directing CAR cells to target cells. A practitioner would also have a reasonable expectation of success because it was well established in the art that soluble pMHCs could target and bind TCRs and initiate and/or deliver immunomodulatory effects to the cells expressing specific TCRs (Wooldridge, Davis, and Samanta). 
In regard to the further limitation of claim 8, Davis and Wooldridge teach pMHC monomers, dimers, tetramers, pentamers, dextramers (Davis, p. 551 ¶1-2; Wooldridge p. 149 ¶3-4, p. 150 ¶1-2). Samanta teaches pMHC dimers and tetramers (p. 13686 ¶2-3, Abstract). LAFLEUR teaches adapters that are monomeric and multimeric ([0268]-[0269).
In regard to the further limitation of claims 12 and 28, Wooldridge teaches soluble pMHC multimers that are allogenic and autologous to the cell (p. 157 ¶3; p. 159 ¶2).
In regard to the further limitation of claim 13, LAFLEUR teaches soluble that the functional domains of the soluble adapter may be synthetic [0289], [0305].
In regard to the further limitation of claim 15, Davis teaches soluble pMHC that can be made to express synthetic peptides (p. 552 ¶2-3).
In regard to the further limitation of claims 16 and 27, LAFLEUR teaches compositions comprising a CAR that is a NK cell, dendritic cell, or effector T cell [0105], [0411]-[0412]; claims 5, 13, 85-86.
In regard to the further limitation of claim 17, LAFLEUR teaches compositions comprising a CAR that cell is further engineered to knockdown the native MHCI/II expressed on the cell surface [0429], [0431].
In regard to the further limitation of claim 22, Wooldridge teaches pMHC multimers targeting specific TCRs for depleting alloreactive T cells and significantly reducing morbidity and mortality from graft-versus-host disease (GVHD). GVHD is a T cell mediated anti-drug response to a graft that is a biologic and/or cell therapy (p. 157 ¶3). 
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee–Calcedo
Claims 1, 5, 9, 18, 22-23 stand rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. 2011 Aug 16;108(33):13682-7), Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96), herein LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee, as applied to claims 1, 5, 9, and 18 above, and in further view of Calcedo (Calcedo R, et al. Human Gene Therapy Methods. 2018 Apr 1;29(2):86-95).
The teachings of LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee have been set forth above. Regarding claim 22-23, LAFLEUR teaches that the composition of claim 1, which contains a CAR T cell [0105], can be used to treat an autoimmune disease in a patient, wherein that disease is a disease caused by a T-cell mediated immune response  [0045], [0150], [O55O]. LAFLEUR, however, does not teach that the T-cell mediated immune response is caused by an AAV gene therapy.
Calcedo teaches that AAV based gene therapies can cause inflammation through a T cell mediated immune response (abstract), indicating that therapies involving treating T cell mediated immune responses can potentially be used to treat T cell mediated immune responses caused by AAV gene therapy.
Prior to the effective filing date (EFD) of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee such that the T cell mediated immune response was caused by an AAV gene therapy based on Calcedo. Calcedo indicates that AAV-based gene therapy typically causes T cell mediated immune responses, and one of ordinary skill in the art would have been motivated to modify the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee such that the T cell mediated immune response was caused by an AAV gene therapy based on Calcedo because LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee teach that its method can be generally used to treat T-cell mediated immune responses, and the method of LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee is not limited by how the T-cell mediated immune response was initiated.
One skilled in the art would have a reasonable expectation of modifying the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR such that the T cell mediated immune response was caused by an AAV gene therapy based on Calcedo because LAFLEUR teaches that its composition can be used to treat T-cell mediated immune responses.
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee–Sackstein
Claims 1, 5, 9, 18, and 29-33 stand rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. 2011 Aug 16;108(33):13682-7), Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96), herein LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee, as applied to claims 1, 5, 9, and 18 above, and in further view of Sackstein (Sackstein R, et al. Laboratory Investigation. 2017 Jun;97(6):669-97).
In regard to claims 29-33, Sackstein is directed to discussion of advances in cancer immunotherapy … exemplified by a growing arsenal of novel immunotherapeutics, including blocking antibodies targeting immune checkpoint pathways and cancer vaccines … that face challenges with respect to the ability of chimeric antigen receptor (CAR) T cells to home efficiently into tumor target tissue (Abstract). Sackstein teaches that accentuation of homing could involve cytokines, particularly, IL-12 due to its pleiotropic anti-tumor and pro-migratory activities as a potent inducer of FTVII and selectin ligands (p. 687 ¶2). Sackstein also teaches that reversing Teff cell dysfunction and exhaustion in a microtumor environment can be addressed by administering immune checkpoint inhibitors (p. 670 ¶2). In regard to the use of cytokines or immune checkpoint inhibitors, Sackstein indicates that precise control of expression of such CAR cell payloads is desirable because widespread administration of such biomolecules results in toxic side effects and/or ineffective therapeutic effects of the CAR cells. For example, Sackstein teaches that constitutive expression of IL-12 is severely toxic and can suppress T-cell proliferation (p. 687 ¶2). Therefore, Sackstein teaches the motivation and use of an inducible nuclear factor of activated T cells (NFAT)-responsive promoter and indicates that use of the NFAT TCR-signaling-responsive promoter is well tolerated and remarkably efficacious in in vivo models of cancer therapy (p. 687 ¶2). Sackstein articulates many advantages of the inducible NFAT system, activated upon TA stimulation via the TCR signaling, such as, it confines cytokine production to the tumor microenvironment, and allows for broader application of diverse cytokines that would otherwise be toxic if administered systemically (p. 687 ¶2).
Prior to the EFD of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee such that the CAR cell further comprises a TCR signaling responsive promoter operatively linked to a payload transgene wherein the promoter is an NFAT sensitive promoter and the transgene is a proinflammatory cytokine (such as IL-12) because Sackstein teaches that use of an NFAT sensitive promoter for expression of IL-12 is desirable for accentuating homing of T cells to the tumor environment and results in efficacious therapeutic effects. A practitioner would have a reasonable expectation of success in doing so as Sackstein indicates that the CAR cells thus modified are well tolerated and therapeutically effective.
In regard to claim 32, Sackstein teaches that a variety of recent melanoma and solid cancer clinical trials, wherein monoclonal antibody (mAb) blockade of immune checkpoint receptor pathways, including programmed cell death protein-1 (PD-1; pembrolizumab, nivolumab) and its ligand programmed death-ligand 1 (PD-L1; MPDL3280A), and cytotoxic T-lymphocyte-associated protein-4 (CTLA-4; ipilimumab), have shown a potential in reversing Teff cell dysfunction and exhaustion thereby enhancing their attack on and shrinkage of late-stage metastases (p. 670 ¶2).
Response to Applicant’s Arguments
Applicant’s arguments and remarks filed on 19 JUL 2022 have been fully considered but are not found persuasive for the following reasons. Applicant argues that there would be no expectation of success in modifying LAFLEUR's disclosure to arrive at the instant invention because LAFLEUR's disclosure would suggest to one of skill in the art to target the constant region of the TCR; that LAFLEUR offers no guidance about TCR variable regions … and how to target them; and that the other cited art fails to remedy this deficiency. This is not persuasive because as previously presented and argued by the Office, the broadest reasonable interpretation of “a TCR recognition domain that binds specifically to a variable region of a TCR” is understood to reasonably encompass structures such as those known in the art and disclosed in the specification (see, for example, specification [00107]-[00108]). It was understood that “a TCR recognition domain that binds specifically to a variable region of a TCR” refers to ligands and/or binding partners that bind to TCR variable domains and/or to TCR variable regions such as CDRs (see previous references provided from the prior art in support of this, namely, Fig. 2 La Gruta, 2018; see also Itakura p. 1¶1, cited above). Such TCR recognition domains include those presented in the specification such as MHCs, peptide/MHC (pMHC), and fragments of MHC or pMHC which were art-recognized TCR binding partners (see specifically Davis, Samanta, and Wooldridge, cited above), as well as additional art recognized binding partners such as recombinant TCR ligands (RTLs); see for example Itakura, 2012. 
Applicant also argues that the claimed compositions provide surprising results. Applicant’s argument has been fully considered but is not found persuasive because it was well established in the prior art that soluble pMHCs could target and bind TCRs and initiate and/or deliver immunomodulatory effects to the cells expressing specific TCRs (Wooldridge, Davis, and Samanta, as cited above) including eliminating cells expressing specific TCRs. Furthermore, Wooldridge taught multiple applications (and “tricks”) for soluble pMHC including extending the utility of pMHC tetramers binding to any TCR wherein the TCR/pMHC interactions are of sufficiently high affinity (p. 157 ¶3) and envisaged ways of suppressing unwanted T cells in vivo (p. 159 ¶2). Wooldridge explicitly stated that soluble pMHC reagents can be used to identify and study allogeneic T cells and allo-recognition and to deplete allogeneic T cells and significantly reduce morbidity and mortality from graft-versus-host disease in a murine transplantation model (p. 157 ¶3). Wooldridge also taught use of soluble pMHC to delete autoimmune T cell (p. 159 ¶2). Thus, a practitioner would have had reasonable expectation of success in view of the explicit teachings of Wooldridge.
Thus, the combined teaching of the prior art, presented in the prior Office action and referenced above, would have rendered obvious the instant invention to one of ordinary skill in the art before the EFD of the application, a TCR recognition domain (of an MHC and/or peptide-MHC), arranged such that it mediates the binding of the soluble molecule/complex to a target cell TCR variable region even if LAFLUER is directed to constructs targeting the constant region of a TCR because the prior art cited herein clearly disclosed (soluble) MHCs and pMHCs as art-recognized binding partners for targeting TCR variable regions.
Response to Affidavit/Declaration
The declaration of Dr. Mohammadreza Pakyari under 37 CFR 1.132 filed 19 JUL 2022 is insufficient to overcome the rejection of claims 1, 5, 8-9, 12-13, 15-18, 22-23, and 27-33 based upon the U.S.C. 103 rejections as set forth in the last Office action because:  Wooldridge clearly taught that it was understood that soluble MHC and peptide-MHC reagents binding to specific TCRs at a high-affinity would be expected to result in depletion of allogeneic T cells and would significantly reduce morbidity and mortality from graft-versus-host disease that soluble pMHC could be used to delete autoimmune T cell (p. 159 ¶2). Furthermore, Samanta taught that even in the absence of costimulation, pMHC multimer binding to TCR can lead to anergy or apoptosis of cognate T cells, thus demonstrating a property that could be exploited in the setting of autoimmune disease. Thus, one of ordinary skill in the art, would have had a reasonable expectation that the invention would succeed because Davis and Samanta and Wooldridge taught that soluble MHC complexes and soluble peptide-MHC complexes could target specific TCRs with sufficient affinity to affect and mediate immunomodulatory effects (as cited herein). 
Dr. Pakyari argues “Surprisingly, …., we were able to successfully and very specifically target the pathologic T cells that are causing these conditions without any significant effect on healthy normal T cell populations. This was achieved by targeting specific parts of TCR that are extremely unique for every population of T cells including pathologic T cells” (¶ ). This argument is not persuasive because independent claim 1 (directed to a product) does not recite this feature. Independent claim 18 (directed to a method) does not recite this feature. Thus, the secondary considerations raised by the Applicant are not commensurate in scope with the instant claims.
Dr. Pakyari also argues/declares a “long felt need”, stating, “There has been a need for an improved treatment for autoimmune diseases for decades, and it has been similarly known for decades that the best available treatments were often comes with devastating side effects including multi organ failure, severe infections, and several different malignancies. Large numbers of researchers and clinicians around the world have been actively working during those decades to find solutions to this problem. Yet the need for an improved treatment had not previously been resolved” (¶9). 
Per Ex parte Richard J. McCann, 2008-0785, May 29, 2008, establishing long-felt need requires objective evidence that an art-recognized problem existed in the art for a long period of time without solution. In particular, the evidence must show that the need was a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535,539 (CCPA 1967). The relevance of long-felt need and the failure of others to the issue of obviousness depend on several factors. 
First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Orthopedic Equipment Co. v. All Orthopedic Appliances, Inc., 707 F.2d 1376 (Fed. Cir. 1983); see also In re Gershon, 372 F.2d 535,539 (CCPA 1967). And second, the long-felt need must not have been satisfied by another before the invention by applicant. Newel1 Companies v. Kenney Mfg. Co., 864 F.2d 757,768 (Fed. Cir. 1988) ("[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved.")
Claim 18 is directed to methods of treating/preventing a genus of different T cell-mediated disorders, including autoimmune disorders such as GVHD. Wooldridge clearly taught that others had addressed the problem raised by Applicant explicitly teaching that pMHC tetramers were used successfully to deplete allogeneic T cells and significantly reduce morbidity and mortality from GVHD in a murine transplantation model. Wooldridge also taught, “Similarly, it is also possible that tetramer staining might prove useful for removing specific T-cell malignancies from patient samples before reinfusion,” rendering it obvious before the EFD of the application, to one of ordinary skill in the art that specific T cells could be targeted for depletion (p. 157 ¶3).
Furthermore, Kappel (Prior Art Made of Record), cited in Wooldridge and in the prior Office action, is directed to a model of treating/preventing GVHD, which demonstrates that GVHD had been a target of therapeutics development at least since 2006. 
Applicant argues/declares “a need for improved treatment for autoimmune diseases” that had been unaddressed by the field. Yet Wooldridge and Kappel demonstrated that a need for improvement was recognized in the art, but also demonstrated that others had been developing improved therapeutics since at least 2006. Furthermore, Wooldridge explicitly taught and/or suggested that pMHC multimers could target deletion of autoimmune cells (p. 159 ¶2) and kill specific T cells (p. 161 ¶1) (which was demonstrated by Kappel).
Claim 1 is directed to a soluble extracellular molecule complex comprising a TCR recognition domain and an engineered cell. Kappel is directed to soluble, recombinant, multimerized MHC molecules (MHC tetramers) carrying selected peptides that will bind specifically to their cognate TCR on individual clones of reactive T cells and the use of these antigen-specific MHC tetramers prior to transplantation for the treatment of GVHD (p. 2045 ¶1, 3). And LAFLEUR demonstrates the use of engineered cells and soluble complexes to target and kill specific cells in vivo.
Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491 (CCPA 1971). "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Inc. v. ITC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).	
Claim 18 is directed to methods of treating/preventing a genus of different T cell-mediated disorders, including autoimmune disorders such as GVHD. Applicant argues/declares “a need for improved treatment for autoimmune diseases”. Applicant states successful treatment od Type I diabetes by killing insulin-reactive T cells that drive the disease phenotype by specifically targeting and killing the disease-causing T cells expressing the 1E6 TCR with pMHC complexes and engineered CAR T cells (¶14). The broadest reasonable interpretation of “treating” thus seems to correlate with selective T cell killing in the (autoimmune) disease model. 
Wooldridge and Kappel demonstrated and/or suggested such targeted T cell killing mediated by soluble pMHC complexes (using specific peptides for targeting specific allo-reactive T cells) in a mouse model of GVHD. Furthermore, Kappel demonstrated that specifically targeting T cells with pMHC tetramers did not impede the function of non-targeted T cells in controlling tumorigenesis (p. 2049 ¶3). Thus, Co-stimulation via TCR or CAR construct in combination with peptide/MHC achieving targeted (T) cell killing is a combination therapy that does not provide unexpected results in view of the prior art cited herein.
Furthermore, Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The court stated that “[a]bsent a showing of a long-felt need or the failure of others, the mere passage of time without the claimed invention is not evidence of nonobviousness.” 392 F.3d at 1324-25, 73 USPQ2d at 1229-30.
Applicant has provided no persuasive evidence that others in the industry had made attempts to solve the articulated problem(s) and failed. And the cited art herein provides evidence to the contrary.
Dr. Pakyari also argues that if this technology had in fact been obvious to one of skill in the art before October 18, 2019, the invaluable application and the need for such therapeutic would have caused many groups to pursue such approach for targeting T cells (¶8). This argument has been fully considered but is not found persuasive because although there was no 102 prior art with which to make an anticipatory rejection the prior art teachings do not preclude a conclusion of obviousness per 103. Thus, the claims stand rejected under U.S.C. 103.
Prior Art Made of Record
Ma (Ma, CW. U Calgary, Master's thesis; available 22 AUG 2019) teaches generation of recombinant T-cell receptor ligands (RTLs). 
Schmidt (Schmidt J, et al. Front Immunol. 2013;4:218. Published 2013 Jul 30) teaches biotinylated MHC bound to SA-fluorochrome (like FITC in Davis 2011 and Dolton 2014)
Kappel (Kappel BJ, et al. Blood. 2006 Mar 1;107(5):2045-51) teaches remodeling specific immunity by use of MHC tetramers with demonstration in a graft-versus-host disease model.
Gojanovich (Gojanovich GS, et al. Clinical and Developmental Immunology. 2012 Jan 1;2012) is directed to making the most of major histocompatibility complex molecule multimers with applications in Type 1 diabetes.
Conclusion
	Claims 1, 5, 8-9, 12-13, 15-18, 22-23, and 27-33 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633